Citation Nr: 0204336	
Decision Date: 05/10/02    Archive Date: 05/17/02

DOCKET NO.  99-15 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disorders.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel






INTRODUCTION

The veteran served on active military duty from August 1965 
to August 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  In that decision, the RO denied the 
issue of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disorders.  


REMAND

By an October 2001 rating action, the RO denied the issues of 
entitlement to a disability evaluation greater than 
40 percent for lumbar strain, entitlement to a disability 
rating greater than 10 percent for dermatitis, and 
entitlement to a disability evaluation greater than 
20 percent for residuals of vein harvesting of the right leg 
with a tender scar.  Also in October 2001, the RO notified 
the veteran of this denial.  

Thereafter, in an October 2001 statement, the veteran 
asserted that his service-connected disabilities were more 
severe than the current evaluations indicated.  The Board 
considers this statement to be a timely filed notice of 
disagreement.  Thus a statement of the case is required.  
Manlincon v. West, 12 Vet. App. 238 (1999).  These increased 
rating issues are inextricably intertwined with the veteran's 
current claim for a total rating for compensation purposes 
based on individual unemployability and, as such, must be 
adjudicated by the RO.  See Harris v. Derwinski, 1 Vet. App. 
180 (1991).  

The evidence indicates that the veteran has not undergone a 
recent dermatological examination and that he is receiving 
ongoing treatment at VA facilities.  In view of these facts, 
the Board is of the opinion that additional development is 
warranted.  

Accordingly, this case is REMANDED to the RO for the 
following action:  

1.  The RO is requested to obtain all 
current medical records from the VA 
medical facilities located in Bay Pines, 
Ft. Myers, and Port Charlotte, Florida.  

2.  The appellant should be afforded an 
examination by a dermatologist to 
determine the nature and extent of the 
service- connected skin disability.  All 
necessary tests, to include specialized 
studies, deemed necessary by the examiner 
should be performed.  The claims folder 
is to be made available to the examiner 
for review in conjunction with this 
examination.  Color photographs of the 
involved areas should be included in the 
examination.  A complete rationale for 
any opinions expressed should be 
provided.

3.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the issue in 
appellate status.  If the benefit sought 
is not granted the appellant and his 
representative should be furnished a 
supplemental statement of the case and an 
opportunity to respond.  

4.  The RO should furnish the veteran and 
his representative a statement of the 
case regarding the issues of entitlement 
to a disability evaluation greater than 
40 percent for lumbar strain, entitlement 
to a disability rating greater than 
10 percent for dermatitis, and 
entitlement to a disability evaluation 
greater than 20 percent for residuals of 
vein harvesting of the right leg with a 
tender scar and should inform them of the 
requirements necessary to perfect an 
appeal.  38 C.F.R. § 19.26 (2001).  The 
RO is informed that these issues are not 
before the Board until timely perfected.  

Thereafter, the RO should return the veteran's claims folder 
to the Board for further appellate review of the issue of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disorders.  The 
veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  




